UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7670


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

KEVIN WALKER,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:95-cr-00037-RAJ-3)


Submitted:   December 19, 2013            Decided:   December 24, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Walker, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin Lamont Walker appeals the district court’s order

denying his motion to reconsider the court’s previous denial of

his     18   U.S.C.     §    3582(c)(2)      (2006)   motion    for    a    sentence

reduction.       We have reviewed the record and find no reversible

error.       See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th

Cir. 2010) (district court does not have authority to reconsider

prior    order   on     §    3582    motion).      Accordingly,   we   affirm     the

district court’s order.              We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       this    court   and   argument   would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                            2